MEMORANDUM**
Edison Averilla Balingasa, a native and citizen of the Philippines, petitions pro se for review of the Board of Immigration Appeals’ decision, which dismissed his appeal for lack of jurisdiction because Balingasa waived his right to appeal the Immigration Judge’s decision finding him ineligible for cancellation of removal, asylum or voluntary departure, and finding him removable. This court lacks jurisdiction to review the removal order because Balingasa waived his right of appeal thereby failing to exhaust his administrative remedies. See Joo v. INS, 813 F.2d 211, 212 (9th Cir.1987) (per curiam). We therefore dismiss the petition for review.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.